 



Exhibit 10.25
2006 Performance Bonus Program.
On June 1, 2006, the Board of Directors (the “Board”) of Alexza Pharmaceuticals,
Inc. (the “Company”), based upon the approval and recommendation of the
Compensation Committee (the “Committee”), approved the adoption of the 2006
Performance Bonus Program (the “Bonus Program”) for the Company’s employees,
including its executive officers. The Bonus Program was adopted to attract,
motivate and retain the Company’s employees.
In order to be eligible for participation in the Bonus Program, an employee must
be employed by the Company for at least six months (i.e. a start date before
July 1, 2006) and still be employed at the end of 2006. Employees employed more
than six months, but less than one year, are eligible to receive a pro-rated
bonus payout. The annual cash bonuses and stock option awards, if any, for all
employees, including executive officers, are calculated in accordance with a
formula that takes into account base salary and accomplishment of specified
corporate, departmental and individual goals. The Board determines the
achievement of the corporate goals and the Company’s management team determines
the achievement of departmental and individual goals. The relative weighting of
the components of the goals, the allocation of awards between cash bonuses and
stock option awards, and the percentage of base salary used to determine bonus
eligibility vary by the levels of employee, with the bonuses of executive
officers being weighted toward achievement of corporate goals, stock option
awards and a higher percentage of base salary. Stock option awards are valued
based on a Black Scholes calculation of the option award value. Payment of
bonuses pursuant to the Bonus Program are based on the achievement of the
following corporate goals: (i) completion of the Company’s initial public
offering; (ii) certain corporate development goals; (iii) achievement of certain
commercial manufacturing goals; (iv) achievement of certain clinical trial
advancement goals; and (v) corporate/financial goals relating to achievement of
certain financial measures.
The Company expects that the cash and stock bonuses payable for fiscal year
2006, if any, will be calculated in the manner set forth above and will vary
depending on the extent to which actual performance meets, exceeds, or falls
short of the specified corporate goals and attainment of individual and
departmental goals. In addition, the Company’s management team, the Committee
and the Board retain the discretion to (i) increase, reduce or eliminate the
cash and stock option bonuses that otherwise might be payable to all employees
or any individual based on actual performance as compared to pre-established
goals, and (ii) structure future or additional bonus and equity incentives in a
manner that they believe will appropriately motivate and reward the Company’s
employees, including the Company’s executive officers.

 